 

Exhibit 10.5

MATHSTAR, INC.
Amended and Restated 2004 Long-Term Incentive Plan

NON-STATUTORY STOCK OPTION AGREEMENT

 

 

 

 

 

OPTION NUMBER:

MSO-__

 

 

OPTIONEE:

 

 

 

GRANT DATE:

 

 

 

NUMBER OF OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

$_____ per Share

 

 

EXPIRATION DATE:

 

 

          THIS AGREEMENT is made as of the Grant Date set forth above by and
between MathStar, Inc., a Delaware corporation (the “Company”), and the Optionee
named above, who has provided services to the Company or an Affiliate of the
Company as an employee, consultant, independent contractor, or other service
provider (the “Optionee”).

          The Company desires, by affording the Optionee an opportunity to
purchase shares of its Common Stock, par value $.01 per share (the “Common
Stock”), as hereinafter provided, to carry out the purpose of the MathStar, Inc.
Amended and Restated 2004 Long-Term Incentive Plan (the “Option Plan”).

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth, and for other good and valuable consideration, the parties hereby
agree as follows:

          1.          Grant of Option. The Company hereby grants to the Optionee
the right and option (the “Option”) to purchase all or any part of the aggregate
number of shares of Common Stock set forth above (the “Option Shares”) (such
number being subject to adjustment as provided in Section 8 hereof) on the terms
and subject to the conditions set forth in this Agreement. This Option is not
intended to be an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

          2.          Purchase Price. The per share purchase price of the Option
Shares shall be the Exercise Price Per Share set forth above (such Exercise
Price Per Share being subject to adjustment as provided in Section 8 hereof).

 

 

--------------------------------------------------------------------------------



 

 

3.        Term and Exercise of Option.

          (a)          The term of this Option shall commence on the Grant Date
set forth above and shall continue until the Expiration Date set forth above,
unless earlier terminated as provided herein.

          (b)          Subject to the earlier termination of this Option
pursuant to its terms and to the terms of the Plan, this Option shall vest and
become exercisable as follows but only if the Optionee then is an employee,
consultant, independent contractor, or other service provider of the Company or
an Affiliate:

          (c)          To exercise this Option, the Optionee shall give written
notice to the Company, to the attention of its President or other designated
agent, in substantially the form attached hereto as Exhibit A, and the Optionee
shall deliver payment in full for the Option Shares with respect to which this
Option is then being exercised, as provided in Section 4(a) below.

          (d)          Neither the Optionee nor the Optionee’s legal
representatives, legatees or distributees, as the case may be, will be, or will
be deemed to be, a holder of any Option Shares for any purpose unless and until
certificates for such Option Shares are issued to the Optionee or the Optionee’s
legal representatives, legatees or distributees, under the terms of the Option
Plan.

4.        Limitations on Exercise of Option.

          (a)          The exercise of this Option will be contingent upon
receipt from the Optionee (or the purchaser acting under Section 8 below) of the
full Exercise Price of such Option Shares. Payment of the Exercise Price shall
be made in cash or by a certified or cashier’s check. However, in its sole
discretion, the Company may accept previously acquired shares of Common Stock of
the Company that have been owned by the Optionee for at least six (6) months,
having an aggregate Fair Market Value on the date of exercise which is not less
than the total Exercise Price, or shares of Common Stock issuable upon the
exercise of this Option, or a combination of cash and such shares of Common
Stock, in payment of the Exercise Price. No Option Shares will be issued until
full payment therefor has been made and the Optionee has executed any and all
agreements that the Company may require the Optionee to execute.

          (b)          The issuance of Option Shares upon the exercise of this
Option shall be subject to all applicable laws, rules, and regulations. If, in
the opinion of the Board of Directors of the Company or a Committee of the Board
of Directors, (i) the listing, registration, or qualification of the Option
Shares upon any securities exchange or under any state or federal law, (ii) the
consent or approval of any regulatory body, or (iii) an agreement of the
Optionee with respect to the disposition of the Option Shares, is necessary or
desirable as a condition to the issuance or sale of the Option Shares, this
Option shall not be exercised and/or the Option Shares shall not be sold unless
and until such listing, registration, qualification, consent, approval or
agreement is effected or obtained in form satisfactory to the Board of Directors
or the Committee.

- 2 -

 

 

--------------------------------------------------------------------------------



 

 

          5.           Nontransferability of Option. This Option shall not be
transferable by the Optionee other than by will or the laws of descent and
distribution, and during the lifetime of the Optionee, this Option shall be
exercisable only by the Optionee.

          6.           Termination of Optionee as an Employee, Consultant,
Independent Contractor or other Service Provider for “Cause”. Upon termination
of the Optionee as an Employee, Consultant, Independent Contractor, or other
Service Provider (each referred to as a “Service Provider”) with the Company or
an Affiliate for “cause” (as “cause” is determined in the sole discretion of the
Board or the Committee), this Option shall automatically terminate and be
immediately forfeited, whether or not vested, and neither the Optionee nor the
Optionee’s heirs, personal representatives, successors or assigns shall have any
rights with respect to this Option.

          7.           Termination Not for “Cause”; Death or Disability of
Optionee. Upon termination of the Optionee’s service to the Company or an
Affiliate not for “cause” (as “cause” is determined in the sole discretion of
the Board or the Committee), death or disability, the Optionee shall have the
shorter of two years after such termination or until the Expiration Date to
exercise any portion of the Option that was vested on such termination date, but
the unvested portion of the Option shall automatically terminate and be
immediately forfeited, and neither the Optionee nor any of the Optionee’s heirs,
personal representatives, successors or assigns shall have any rights with
respect to such unvested portion of the Option.

          8.           Termination Due to Death or Disability of Optionee. If
the Optionee dies while providing service as a Service Provider or is terminated
due to a disability (with disability determined in the sole discretion of the
Company), this Option may be exercised to the same extent that the Optionee
would have been entitled to exercise it at the date of death or termination due
to a disability and may be exercised within a period of two (2) years after the
date of death or termination due to a disability, but in no case later than the
Expiration Date set forth above. In the case of death, this Option shall be
exercisable only by the executors or administrators of the Optionee or by the
person or persons to whom the Optionee’s rights under the Option shall pass by
the Optionee’s will or the laws of descent and distribution. Any portion of an
Option that is not exercisable at the time of an Optionee’s death or termination
due to a disability shall automatically terminate.

          9.           Adjustments. In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend, stock split,
reverse stock split, reclassification, combination, exchange of shares, or other
similar recapitalization of the Company, there shall be an appropriate and
proportionate adjustment to the number of Option Shares and the per share
Exercise Price Per Share hereunder so that the Optionee then shall receive for
the aggregate Exercise Price paid by the Optionee upon exercise of this Option
the number of shares the Optionee would have received if this Option had been
exercised before such recapitalization event occurred. No adjustment shall be
made under this Section 9 upon the issuance by the Company of any warrants,
rights, or options to acquire additional Common Stock or of securities
convertible into Common Stock unless such warrants, rights, options or
convertible securities are issued to all of the Company’s shareholders on a
proportionate basis.

          10.           Effect of Certain Transactions. Notwithstanding any
provision in this Option to the contrary, immediately before the effective time
of any of the events described in Sections 10(a) through (d) below, the portion
of the Option that is not vested shall immediately and

- 3 -

 

 

--------------------------------------------------------------------------------



 

 

automatically vest and, to the extent not exercised, the Option shall be
automatically converted into an Option to acquire the kind and amount of shares
of stock or other securities or property that the Optionee would have owned or
have been entitled to receive immediately after the occurrence of the event, had
the Option been exercised in full immediately before the effective time of such
event; provided, however, that the Expiration Date of the Option shall remain
unchanged, and, in any such case, appropriate adjustment shall be made in the
application of the provisions of this Option with respect to the rights and
interests thereafter of the Optionee, to the end that the provisions set forth
in this Option shall thereafter correspondingly be made applicable, as nearly as
may reasonably be, in relation to any shares of stock or other securities or
property thereafter deliverable on the exercise of this Option:

 

 

 

          (a)          The sale, lease, exchange or other transfer, directly or
indirectly, of all or substantially all of the assets of the Company (in one
transaction or in a series of related transactions) to a person or entity that
is not controlled by the Company,

 

 

 

          (b)          The approval by the Company’s shareholders of any plan or
proposal for the liquidation or dissolution of the Company;

 

 

 

          (c)          Any person or entity becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), directly or indirectly, of more than fifty percent (50%) of
the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at elections of directors who were not
beneficial owners of at least fifty percent (50%) of such combined voting power
as of the date the Company’s Board of Directors adopted the Option Plan, and

 

 

 

          (d)          A merger or consolidation to which the Company is a party
if the shareholders of the Company immediately prior to the effective date of
such merger or consolidation have, solely on account of ownership of securities
of the Company at such time, “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act) immediately following the effective date of such merger
or consolidation of securities of the surviving company representing less than
fifty percent (50%) of the combined voting power of the surviving corporation’s
then outstanding securities ordinarily having the right to vote at elections of
directors.

Notwithstanding any provision in the Option Plan or this Option Agreement to the
contrary, the Board of Directors or the Committee shall not have the power or
right, either before or after the occurrence of an event described in
subparagraph (a) through (d) above, to rescind, modify or amend the provisions
of this Section 10 without the consent of the Optionee.

          11.        Limitation on Payments and Benefits. Notwithstanding
anything in this Agreement to the contrary, if any of the payments or benefits
to be made or provided in connection with this Agreement, together with any
other payments, benefits or awards which you have the right to receive from the
Company, or any corporation which is a member of an “affiliated group” (as
defined in Section 1504(a) of the Code without regard to Section 1504(b) of the
Code) of which the Company is a member (“Affiliate”), constitute an “excess
parachute payment” (as defined in Section 280G(b) of the Code), such payments,
benefits or awards to be made or provided in connection with this Agreement, or
any other agreement between you and the Company or its Affiliates, may be
reduced, eliminated, modified or waived to the extent

- 4 -

 

 

--------------------------------------------------------------------------------



 

 

necessary to prevent all, or any portion, of such payments, benefits or awards
from becoming “excess parachute payments” and therefore subject to the excise
tax imposed under Section 4999 of the Code. The Optionee will have the sole
right and discretion to determine whether the payments, benefits or awards to be
made or provided in connection with this Agreement, or any other agreement
between the Optionee and the Company, should be reduced, whether or not such
other agreement with the Company or an Affiliate expressly addresses the
potential application of Section 280G or Section 4999 of the Code (including,
without limitation, that “payments” under such agreement be reduced). The
Optionee will also have the right to designate the particular payments, benefits
or awards that are to be reduced, eliminated, modified or waived; provided that
no such adjustment will be made if it results in additional expense to the
Company in excess of expenses the Company would have experienced if no
adjustment had been made. The determination as to whether any such decrease in
the payments or benefits is necessary must be made in good faith by legal
counsel or a certified public accountant selected by you and reasonably
acceptable to the Company, and such determination will be conclusive and binding
upon you and the Company. The Company will pay or reimburse you on demand for
the reasonable fees, costs and expenses of the counsel or accountant selected to
make the determinations under this Section 11.

          12.        Interpretation. The interpretation and construction of any
provision of the Option Plan and this Option shall be made by the Board of
Directors or the Committee and shall be final, conclusive and binding on the
Optionee and all other persons.

          13.        Definitions; Option Plan Governs. Any capitalized term used
herein that is not expressly defined herein shall have the meaning ascribed to
it in the Option Plan. This Option is in all respects subject to and governed by
all of the provisions of the Option Plan.

(Signature page follows.)

- 5 -

 

 

--------------------------------------------------------------------------------



 

 

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed in its corporate name by its duly authorized officer, and the Optionee
has executed this Agreement as of the Grant Date set forth above.

 

 

 

 

          COMPANY:

MathStar, Inc.

 

 

 

 

By

 

 

 

[Name of Officer of the Company]

 

 

Its:

 

 

 

 

[Title]

 

 

 

          OPTIONEE:

 

 

 

 

 

[Name of Optionee]

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number of Optionee:

 

 

 

 

 

- 6 -

 

 

--------------------------------------------------------------------------------



 

 

EXHIBIT A
NOTICE OF EXERCISE OF
STOCK OPTION

TO:

FROM:

DATE:

 

 

RE:

Exercise of Stock Option

          I hereby exercise my option to purchase ___________ shares of Common
Stock at $______ per share (total exercise price of $__________). This notice is
given in accordance with the terms of my Non-Statutory Stock Option Agreement
(“Agreement”) dated _________. The option price and vested amount is in
accordance with Sections 2 and 3 of the Agreement.

Check one:

 

 

____

Enclosed is cash, or a cashier’s or certified check payable to MathStar, Inc.
for the total exercise price of the shares being purchased.

 

 

____

Attached is a certificate(s) for _______________ shares of common stock duly
endorsed in blank and surrendered for the exercise price of the shares being
purchased.*

 

 

 

*The use of this alternative is subject to the approval of MathStar, Inc.

 

 

 

Please prepare the stock certificate in the following name(s):

 

 

 

Sincerely,

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print or Type Name)

 

 

 

Letter and consideration

 

received on __________________

 

(effective date of exercise)

 

 

 

 

 

--------------------------------------------------------------------------------